DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.         Claims 6 -10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SEOK (US 2016/0105836, hereinafter Seok).
Regarding claim 6, Seok discloses a method performed by a station (STA) (Fig. 1; para 0014; STA) comprising: receiving a downlink (DL) frame indicating a resource allocation for the STA to transmit an uplink (UL) transmission (para 0012. 0304 and 0306; receiving, by a station (STA) from an access point (AP), a downlink multiple user (DL MU) frame on a resource indicated by first resource allocation information, the DL MU frame including the first resource allocation information and second resource allocation information for a next MU frame following the DL MU frame, and processing, by the STA, the next MU frame based on a resource indicated by the second resource allocation information; and transmiting an acknowledgement frame in a single-user (SU) transmission or multi- user (MU) transmission (para 0306 and 0317; response frames including ACKs to AP), wherein the acknowledgement frame includes an indication of an operation mode change (para 0087, 0248 and 0254; STA sends indication of channel change to AP in the response frame/ACK frame).
	Regarding claim 7, Seok discloses wherein the indication of an operation mode change includes a change in SU/MU orthogonal frequency division multiple access (OFDMA) capability (para 0113 and 0114).
	Regarding claim 8, Seok discloses wherein the indication of an operation mode change includes a change in a number of spatial streams (Nss) (para 0063; 0172; change in spatial streams).
Regarding claim 9, Seok discloses wherein the indication of an operation mode change includes a change in an operation bandwidth (0105; and 0122, 0133, 0140; 0146; change in bandwidth allocated to subchannel).
Regarding claim 10, Seok discloses wherein the the indication of an operation mode change includes a change in an operation resource block width (para 0278; change in block width).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-5, 11-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over SEOK (US 2016/0105836, hereinafter Seok) in view of Jafarian et al. (US 2014/0211678, hereinafter Jafarian).
	Regarding claim 1, Seok discloses a station (Fig. 1; para 0014; STA) comprising: a transceiver (para 0014; RF transceiver 20) coupled to a baseband processor (para 0014; baseband processor 10), a memory (para 0014; memory 40), and an antenna (antenna unit 30); the transceiver configured to: receive a downlink (DL) frame indicating a resource allocation for the STA to transmit an uplink (UL) transmission (para 0012. 0304 and 0306; receiving, by a station (STA) from an access point (AP), a downlink multiple user (DL MU) frame on a resource indicated by first resource allocation information, the DL MU frame including the first resource allocation information and second resource allocation information for a next MU frame following the DL MU frame, and processing, by the STA, the next MU frame based on a resource indicated by the second resource allocation information; and transmit an acknowledgement frame in a single-user (SU) transmission or multi- user (MU) transmission (para 0306 and 0317; response frames including ACKs to AP), wherein the acknowledgement frame includes an indication of an operation mode change (para 0087, 0248 and 0254; STA sends indication of channel change to AP in the response frame/ACK frame).
	Seok does not explicitly disclose that the station (STA) comprises of a power source.
	In an analogous art, Jafarian discloses that the station (STA) comprises of a power source (para 0080; battery). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Seok’s method/system by adding Jafarian’s disclosure in order to provide power to the station to make it functional.
Regarding claim 11, Seok discloses an access point station (para 0015; access point AP) comprising: a transceiver (para 0015; RF transceiver) coupled to a baseband processor (para 0015; baseband processor), a memory (para 0015; memory), and an antenna (para 0015; antenna); the transceiver configured to: transmit a downlink (DL) frame indicating a resource allocation for the STA to transmit an uplink (UL) transmission (para 0012. 0304 and 0306; receiving, by a station (STA) from an access point (AP), a downlink multiple user (DL MU) frame on a resource indicated by first resource allocation information, the DL MU frame including the first resource allocation information and second resource allocation information for a next MU frame following the DL MU frame, and processing, by the STA, the next MU frame based on a resource indicated by the second resource allocation information; and receive an acknowledgement frame in a single-user (SU) transmission or multi- user (MU) transmission (para 0306 and 0317; response frames including ACKs to AP), wherein the acknowledgement frame includes an indication of an operation mode change (para 0087 and 0254; STA sends indication of channel change to AP in the response frame/ACK frame).
	Seok does not explicitly disclose that the station (STA) comprises of a power source.
	In an analogous art, Jafarian discloses that the access point comprises of a power source (para 0034; power provided by energy storage devices). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Seok’s method/system by adding Jafarian’s disclosure in order to provide power to the station to make it functional.
	Regarding claim 2, Seok discloses wherein the indication of an operation mode change includes a change in SU/MU orthogonal frequency division multiple access (OFDMA) capability (para 0113 and 0114).
	Regarding claim 3, Seok discloses wherein the indication of an operation mode change includes a change in a number of spatial streams (Nss) (para 0063; 0172; change in spatial streams).
Regarding claim 4, Seok discloses wherein the indication of an operation mode change includes a change in an operation bandwidth (0105; and 0122, 0133, 0140; 0146; change in bandwidth allocated to subchannel).
Regarding claim 5, Seok discloses wherein the indication of an operation mode change includes a change in an operation resource block width (para 0278; change in block width).
Regarding claim 12, Seok discloses wherein the baseband processor is configured to adjust a resource allocation based on the operation mode change (para 0087 and 0254; STA sends indication of change in resource allocation).
Regarding claim 13, Seok discloses wherein the baseband processor is configured to allocate a different number of resource blocks (RBs) and channel based on the operation mode change (0113-0114; and 0116-0117). 
Regarding claim 14, Seok discloses wherein the baseband processor is configured to allocate a different number of spatial streams (Nss) based on the operation mode change (para 0063; 0148-0150 and 0172; change in number of spatial streams allocation).
Regarding claim 15, Seok discloses wherein the baseband processor is configured to change transmission/reception settings based on the operation mode change (para 0226).

Regarding claim 17, Seok discloses wherein the indication of an operation mode change includes a change in SU/MU orthogonal frequency division multiple access (OFDMA) capability (para 0113 and 0114).
	Regarding claim 18, Seok discloses wherein the indication of an operation mode change includes a change in a number of spatial streams (Nss) (para 0063; 0172; change in spatial streams).
Regarding claim 19, Seok discloses wherein the indication of an operation mode change includes a change in an operation bandwidth (0105; and 0122, 0133, 0140; 0146; change in bandwidth allocated to subchannel).
Regarding claim 20, Seok discloses wherein the indication of an operation mode change includes a change in an operation resource block width (para 0278; change in block width).

4.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Seok/Jafarian and further in view of SHAN et al. (US 2011/0237283, hereinafter Shan).
	Regarding claim 16, Seok/Jafarian does not explicitly disclose wherein the baseband processor is configured to switch between single-user (SU) and multi-user (MU) transmission mode based on the operation mode change.
	In an analogous art, Shan discloses wherein the baseband processor is configured to switch between single-user (SU) and multi-user (MU) transmission mode based on the operation mode change (para 0058). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Seok/Jafarian’s system by adding Shan’s disclosure in order to improve resource utilization of a communication system.



Conclusion		                        
	5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
                                    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462